      Case 1:19-cv-00322-SPB-RAL Document 19 Filed 08/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WELCH FOODS, INC., A COOPERATIVE                   )
d/b/a WELCH’S,                                     )
                                                   )    Civil Action No. 1:19-cv-00322
                             Plaintiff             )
       v.                                          )    District Judge Susan Paradise Baxter
                                                   )
GENERAL TEAMSTERS, LOCAL UNION                     )   Magistrate Judge Richard A. Lanzillo
NO. 397,                                           )
                                                   )
                             Defendant             )


                            WITHDRAWAL OF APPEARANCE

       Kindly withdraw the appearance of James A. Prozzi, Esquire of the law firm of Jackson

Lewis P.C. on behalf of Plaintiff, Welch Foods, Inc., a Cooperative d/b/a Welch’s, in the above-

captioned matter.


Dated: August 27, 2020                          Respectfully submitted,

                                                JACKSON LEWIS P.C.

                                                By: /s/ Douglas G. Smith
                                                   Douglas G. Smith, Esquire
                                                   PA I.D. No. 56834
                                                   Douglas.smith@jacksonlewis.com
                                                   1001 Liberty Avenue, Suite 1000
                                                   Pittsburgh, PA 15222
                                                   Telephone: (412) 232-0404
                                                   Facsimile: (412) 232-3441
                                                   Counsel for Plaintiff
